Citation Nr: 1317612	
Decision Date: 05/30/13    Archive Date: 06/06/13

DOCKET NO.  12-24 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to non service-connected pension, to include special monthly pension (SMP) based on the need for regular aid and attendance of another person or on account of being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

B. Elwood, Associate Counsel
INTRODUCTION

The Veteran served on active duty from February 1951 to March 1952.

This matter comes before the Board of Veterans' Appeals (Board) from a March 2010 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In that decision, the RO denied entitlement to non service-connected pension, to include SMP.  The RO in St. Petersburg, Florida currently has jurisdiction over the Veteran's claim.

The Veteran testified before the undersigned at an April 2013 hearing at the RO (Travel Board hearing).  A transcript of the hearing has been associated with his claims folder.

In April 2013, the Board granted the Veteran's motion to advance this appeal on its docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

In addition to the paper claims file, there is a Virtual VA paperless claims file associated with the Veteran's claim.  The documents in this file have been reviewed and considered as part of this appeal.

In a May 2012 letter, the Veteran raised the issues of entitlement to service connection for a psychiatric disability (to include posttraumatic stress disorder), a right leg disability, a back disability, and a bilateral hip disability and entitlement to a total rating for compensation purposes based on individual unemployability.  These issues have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.

REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c), (d) (2012).  This "duty to assist" contemplates that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 U.S.C.A. § 38 C.F.R. § 3.159(c)(4).

As applicable to this case, non service-connected pension is a benefit payable by VA to a veteran who served on active duty for 90 days or more during a period of war, who meets certain income and net worth requirements, and who is disabled as determined by the Commissioner of Social Security for purposes of any benefits administered by the Commissioner or is permanently and totally disabled from non service-connected disability not due to his own willful misconduct.  A veteran is considered permanently and totally disabled if, among other things, he is unemployable as a result of disability reasonably certain to continue throughout his lifetime, is suffering from any disability which is sufficient to render it impossible for the average person to follow a substantially gainful occupation if it is reasonably certain that such disability will continue throughout his lifetime, or is suffering from any disease or disorder determined by VA to be of such a nature or extent as to justify a determination that persons suffering from that disease or disorder are permanently and totally disabled.  38 C.F.R. § 3.3(a)(3) (2012).

SMP at the aid and attendance rate is payable when a veteran is helpless or so nearly helpless that he requires the regular aid and attendance of another person.  To establish a need for regular aid and attendance, a veteran must be blind or so nearly blind as to have corrected visual acuity of 5/200 or less, in both eyes, or concentric contraction of the visual field to 5 degrees or less; a patient in a nursing home because of mental or physical incapacity; or show a factual need for aid and attendance.  38 C.F.R. §§ 3.351(b)-(c), 3.352(a) (2012)

A factual need for aid and attendance includes the inability to dress, undress, keep ordinarily clean and presentable, feed oneself, or attend to the wants of nature.  It also includes the frequent need of adjustment of any special prosthetic or orthopedic appliances or either physical or mental incapacity that requires care or assistance on a regular basis to protect against the hazards or dangers incident to a claimant's daily environment.  Also, an individual who is bedridden, as that term is defined by regulation, meets the criteria for aid and attendance. 38 C.F.R. § 3.352(a) (2012).

A veteran receiving non-service connected pension may receive SMP at the housebound rate if he has a disability rated as permanent and total and (1) has additional disability or disabilities independently ratable at 60 percent or more, or (2) by reason of disability or disabilities, is permanently housebound but does not qualify for SMP at the aid and attendance rate.  38 U.S.C.A. § 1521(e) (West 2002); 38 C.F.R. § 3.351(d)(1), (2).

In this case, the Veteran was denied entitlement to non service-connected pension on the basis of excessive income.  The evidence in the claims file relating to the monthly Social Security Administration (SSA) payments made to the Veteran and his spouse only reflects such information for the periods from December 2009 through December 2010 and January through December 2011 in the case of the Veteran and for the period from December 2009 through November 2010 in the case of his spouse.  Thus, a remand is necessary to obtain updated information concerning the SSA payments made to the Veteran and his spouse during the remainder of the claim period.

Additionally, the only detailed statement concerning the Veteran's medical expenses in the claims file is a "Medical Expense Report" (VA Form 21-8416) dated in December 2009.  The majority of the expenses included on this form are dated prior to the claim period and there is no further detailed information concerning the Veteran's medical expenses in the years since 2009.  Therefore, a remand is also necessary to obtain updated income and expense information from the Veteran so that a determination can made as to whether the income requirement for non service-connected pension has been met at any time during the claim period.

Moreover, if any new evidence is received which reflects that the Veteran has met the income requirements for non service-connected pension at any time during the claim period, he should be afforded a VA examination to determine the nature and severity of all current physical and psychiatric disabilities and to obtain medical opinions as to the effects of such disabilities on his employability and daily functioning.  See 38 U.S.C.A. § 5103A; Roberts v. Derwinski, 2 Vet. App. 387, 390 (1992).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  The AOJ shall ask the Veteran to report his and his spouse's income and medical expenses for each period from December 2009 through December 31, 2010, January 1, 2011 through December 31, 2011, January 1, 2012 through December 31, 2012, and January 1, 2013 through the present.  All efforts to obtain such information must be documented in the claims file.

2.  Verify the SSA income for both the Veteran and his spouse for all periods from December 2010 through the present and whether the Veteran has ever been in receipt of any SSA disability benefits.  All efforts to obtain such information must be documented in the claims file.

3.  After the receipt of any additional evidence pertaining to the Veteran's claim and if, and only if, there is any period since December 2009 that he meets the income requirements for non service-connected pension, schedule him for a VA general medical examination to assess the nature, extent, and severity of all current physical and psychiatric disabilities and to obtain opinions as to the effects of such disabilities on his employability.  All indicated tests and studies shall be conducted.

The claims folder, including this remand and any relevant records contained in the Virtual VA system, along with any records obtained pursuant to this remand, must be sent to the examiner for review; consideration of such shall be reflected in the completed examination report or in an addendum.

The examiner shall report whether the Veteran has factual needs for regular aid and attendance of another person (including the need for assistance in performing such tasks as dressing and undressing himself, maintaining ordinary cleanliness, feeding himself, attending to the wants of nature, and regular protection from ordinary or usual hazards or dangers incident to his daily environment) and whether he is bedridden (i.e. he is actually medically required to remain in bed).

The examiner shall also answer all of the following questions:

(a)  Is it at least as likely as not (50 percent probability or more) that the Veteran is unemployable as a result of disabilities that are reasonably certain to continue throughout his lifetime?

(b)  Is it at least as likely as not (50 percent probability or more) that the Veteran is suffering from a disability which is sufficient to render it impossible for the average person to follow a substantially gainful occupation?
(c)  If it is likely that the Veteran is suffering from a disability which is sufficient to render it impossible for the average person to follow a substantially gainful occupation, is it at least as likely as not (50 percent probability or more) that any such disability will continue throughout his lifetime?

The examiner must provide reasons for each opinion given.

The examiner is advised that the Veteran is competent to report his symptoms and history, and such statements by the Veteran must be specifically acknowledged and considered in formulating any opinions.  If the examiner rejects the Veteran's reports regarding symptoms, the examiner must provide a reason for doing so.

If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner shall explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he or she shall comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010). (The AOJ shall ensure that any additional evidentiary development suggested by the examiner be undertaken so that a definite opinion can be obtained.)

4.  The AOJ shall review any examination report to ensure that it contains the information and opinions requested in this remand and is otherwise complete.

5.  If any benefit sought on appeal remains denied, the AOJ shall issue a supplemental statement of the case. After the Veteran is given an opportunity to respond, the case shall be returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


